Citation Nr: 0835970	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  05-20 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for a left knee disorder, 
to include rheumatoid arthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) and Board remand.  


FINDING OF FACT

The evidence of record demonstrates that a left knee 
disorder, diagnosed as rheumatoid arthritis, is related to 
active service.


CONCLUSION OF LAW

A left knee disorder, diagnosed as rheumatoid arthritis, was 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.159, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issue involving the veteran's 
claim for service connection for left knee disorder, 
diagnosed as rheumatoid arthritis.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  This is 
so because the Board is taking action favorable to the 
veteran by granting the issue at hand.  As such, this 
decision poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 
16-92, 57 Fed. Reg. 49, 747 (1992).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

Historically, the veteran served on active duty from January 
1955 to January 1957.  He is seeking service connection for a 
left knee disorder, diagnosed as rheumatoid arthritis.  He 
contends that he began experiencing rheumatoid arthritis in 
his left knee in service, and that his left knee disorder has 
bothered him since service discharge. 

The veteran's July 1972 entrance examination noted no 
complaints of left knee pain, and his lower extremities were 
normal upon examination.  A review of the veteran's service 
medical records revealed that he was admitted to the hospital 
in October 1956 with complaints of a stiff and swollen left 
knee, with no history of trauma.  The veteran reported that 
his knee hurt when there was motion or when he put weight on 
it.  Physical examination was negative, except that the left 
knee joint was swollen and a little warmer than the opposite 
joint.  There was no erythema, but there was mild tenderness 
around the quadriceps tendon and fluid throughout the joint.  
The veteran could move his knee well if he flexed or extended 
slowly.  X-ray of the left knee was normal.  The diagnosis 
was rheumatoid arthritis of the left knee.  A November 1956 
separation examination indicates that the veteran's lower 
extremities were abnormal, and also notes a diagnosis of 
"[p]robable [a]rthritis, rheumatoid, left knee."

In March 1957, the veteran underwent a VA examination.  The 
report notes his complaints of stiffness and swelling in the 
left knee since service discharge.  An x-ray of the left knee 
failed to reveal any evidence of fracture, dislocation, bone, 
or joint pathology.  There was no diagnosis of rheumatoid 
arthritis of the left knee.

In a July 1975 letter, J. Tippett, M.D. stated that he 
treated the veteran for multiple joint pains including the 
left knee.

In September 1975, the veteran underwent another VA 
examination.  He complained of pain in the left knee, and 
stated that he began having bilateral knee joint pain five 
years before.  Physical examination of all joints failed to 
reveal any evidence of redness, increased joint heat, 
localized tenderness, or swelling.  Also, range of motion was 
normal.  The diagnoses were history of apparent arthralgias 
in the past with no definitive evidence of rheumatoid 
arthritis or osteoarthritis and no functional impairment of 
any joints.

In an October 2004 letter, R. Power, M.D. stated that he had 
treated the veteran for 10 years and had prescribed various 
drugs for arthritis.  Dr. Power also noted that "[a]s an 
individual advances in age, [a]rthritis usually gets worse, 
and [the veteran] is no exception to this rule."

In an August 2007 letter, T. Galbraith, D.O. reported that he 
had treated the veteran for several years for soreness and 
swelling of the knees, especially the left knee.  He noted 
diagnoses of bilateral degenerative joint disease of the 
knees and bilateral osteoarthritis of the ankles.  He 
indicated that the veteran's arthritis would become worse 
with age, and may become crippling in time.  Dr. Galbraith's 
treatment records from April 2003 to August 2007 reveal 
diagnoses of bilateral degenerative joint disease of the 
knees.

In May 2008, the veteran underwent a VA joints examination.  
The veteran reported left knee arthritis beginning in 
service.  The report noted that the veteran's left knee 
swelled after he engaged in heavy physical training for 
amphibious assault, and that a subsequent work-up revealed a 
rheumatic origin.  The report also indicated that, over the 
years, the veteran's symptoms worsened and spread to other 
joints, including both knees and the left great toe.  
Physical examination revealed no constitutional symptoms or 
incapacitating episodes of arthritis, but there were 
functional limitations on standing and walking.  
Specifically, the veteran was only able to stand for 15 to 30 
minutes, and was unable to walk more than a few yards.  The 
report also revealed that the veteran occasionally used a 
cane for walking.  Range of motion of the left knee revealed 
flexion to 81 degrees with pain beginning at 15 degrees, 
passive range of motion to 84 degrees with pain beginning at 
12 degrees, and additional limitation of motion on repetitive 
use to 67 degrees.  There was effusion, tenderness, painful 
movement, crepitation, clicks and snaps, subpatellar 
tenderness, and meniscus abnormality.  A McMurray's test was 
positive and a post drawer sign was positive and forced 
varus.  X-rays of the bilateral knees revealed no fracture, 
dislocation, or bony destruction.  There was a very slight 
medial joint space narrowing and definite joint effusion.  
The report noted that the overall appearance of the knees was 
not unusual for the veteran's age.  The diagnosis was left 
knee rheumatoid arthritis.  The VA examiner concluded that 
"the veteran's current arthritic condition in his left knee 
is related to that he experienced during his period of 
service[.]"  The VA examiner explained that "the veteran's 
first bout of arthritis occurred in service during 1956.  The 
resulting workup yielded a diagnosis of rheumatoid arthritis.  
Since then [h]e has had progressive problems with his left 
knee but also has a polyarticular pattern of joint 
involvement consistent with the rheumatoid process."

In this case, there is medical evidence of a current left 
knee disorder, diagnosed as rheumatoid arthritis, and 
inservice complaints and diagnoses of rheumatoid arthritis of 
the left knee.  Additionally, the May 2008 VA examiner 
concluded that "the veteran's current arthritic condition of 
his left knee is related to that he experienced during his 
period of service[.]"  Thus, there is of record a medical 
nexus opinion in the veteran's favor.  There is no specific 
opinion to the contrary.  Although the VA examiners in March 
1957 and September 1975 concluded that the veteran did not 
have rheumatoid arthritis of the left knee, the May 2008 VA 
examination revealed a current diagnosis of rheumatoid 
arthritis of the left knee.  Accordingly, the Board finds 
that service connection for a left knee disorder, diagnosed 
as rheumatoid arthritis, is warranted.  Hickson, 12 Vet. App. 
at 253.



ORDER

Service connection for a left knee disorder, diagnosed as 
rheumatoid arthritis, is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


